Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer

The terminal disclaimer filed on 03/29/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,483,003 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2021 and 02/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 as filed in the Amendment to the Claims on 02/28/2022 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the previous grounds of rejection under 35 U.S.C. 101 for Statutory Double Patenting, Examiner notes that the rejection has been withdrawn based on the amendment to the claims and the acceptance of the Terminal Disclaimer filed on 03/29/2022.
Regarding the previous grounds of rejection under 35 U.S.C. §112(a), Examiner notes that the rejection has been withdrawn based on the amendment to the claims submitted on 02/28/2022.
Regarding the previous grounds of rejection under 35 U.S.C. §112(b), Examiner notes that the rejection has been withdrawn based on the amendment to the claims submitted on 02/28/2022.
The primary reason for the allowance of the claims of the instant application is the inclusion of accessing a library of clinical condition programs that are encoded in the second nomenclature to construct a clinical condition computer program routine for the patient based on the determined current state of the patient as in Claims 1, 19 and 20, which distinguish over the prior art.
Stang (US Application 2006/0206359 A1) teaches receiving clinical concepts in a first nomenclature, determining a probability a patient has a condition, identifying a set of information including the first clinical condition and subset of second clinical concepts used by the first condition program, and providing the mapped first condition information and the probability to the healthcare entity in the first nomenclature.  However, Stang does not teach accessing a library of clinical condition programs that are encoded in the second nomenclature to construct a clinical condition computer program routine for the patient based on the determined current state of the patient.
Adams (US 2011/0010401 A1) teaches converting health data received in a first nomenclature to a set of clinical concepts in a second nomenclature.  However, Adams does not teach accessing a library of clinical condition programs that are encoded in the second nomenclature to construct a clinical condition computer program routine for the patient based on the determined current state of the patient.
Krishnan et al. (US 2005/0049497 A1) teaches using a clinical condition program to determine a set of factors associated with clinical conditions relevant to a patient. However, Krishnan does not teach accessing a library of clinical condition programs that are encoded in the second nomenclature to construct a clinical condition computer program routine for the patient based on the determined current state of the patient.
Syed et al. (US 2012/0059779 A1) teaches two concurrent clinical conditions for which the patient is at risk.  However, Syed does not teach accessing a library of clinical condition programs that are encoded in the second nomenclature to construct a clinical condition computer program routine for the patient based on the determined current state of the patient.
Rivonelli et al. (US Patent 6,246,975 B1) teaches determining a patient’s current state based on overlapping concurrent clinical conditions.  However, Rivonelli does not teach accessing a library of clinical condition programs that are encoded in the second nomenclature to construct a clinical condition computer program routine for the patient based on the determined current state of the patient.
The dependent claims 2-18 are allowed because they depend on claims that are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVANGELINE BARR/Primary Examiner, Art Unit 3626